United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-587
Issued: January 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 30, 2009 appellant filed a timely appeal from a November 25, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty, causally related to her employment.
FACTUAL HISTORY
On February 17, 2009 appellant, a 39-year-old mail handler, filed an occupational disease
claim (Form CA-2) for herniated discs at the L4 and L5 vertebrae and a disc protrusion at the L5
and S1 vertebrae. She stated that her “neurosurgeon said that the problem was caused over a
period of time from lifting heavy items.” Appellant first became aware of her condition and that
it was caused by her employment on January 13, 2009.

Appellant submitted a document, dated December 1, 1999, that described the
employment duties required of a mail handler. The description provided that a mail handler
“[l]oads, unloads and moves bulk mail and performs other duties incidental to the movement and
processing of mail.”
On January 7, 2009 Dr. Howard L. Kahen, a Board-certified diagnostic radiologist,
reported that a magnetic resonance imaging (MRI) scan of appellant’s lumbar spine revealed a
“small to moderate” central disc protrusion at the L4-5 vertebrae “compatible” with a central
herniated disc. He also diagnosed a “small central disc protrusion” at the L5-S1 level, “… again
compatible with a herniated disc” and “mild facet joint osteoarthritis” in appellant’s lower
lumbar spine.
Appellant submitted notes signed by a registered nurse.
On January 13, 2009 Dr. Wayne L. Wittenberg, a Board-certified neurologist, presented
findings on examination, reviewed appellant’s medical history and diagnosed a “left greater than
right mild central herniated nucleus pulposus with annular tear” at the L5-S1 level as well as a
left “mild” herniated nucleus pulposus with extruded disc cephaled. In his history section, he
notes that she “… has a history of low back pain.” In an operative note dated January 15, 2009,
following laminectomy, Dr. Wittenberg found postoperative diagnoses of left herniated nucleus
pulposus and “large extruded disc” at the L4-5 level, as well as herniated nucleus pulposus at the
L5-S1 level. In a subsequent note, dated February 16, 2009, he released appellant to work and
provided work restrictions.
Dr. Wittenberg issued an addendum to his January 13, 2009 report, dictated and cosigned
by a registered nurse who stated:1
“I … shared with [appellant] on that visit that her overall back condition is likely
due to her workload. [Appellant] has been working, lifting boxes of letters up to
70 pounds, multiple times per day, in her job at the [employing establishment].
This latest episode of severe lower back pain was exacerbated by sneezing and
Dr. Wittenberg feels that there is a 50-50 percent chance after surgery that she
will be able to return to a position such as hers with heavy lifting.”
By letters dated February 18 and 25, 2009, the employing establishment controverted
appellant’s claim.
In a February 22, 2009 letter, the employing establishment submitted a report by
William F. Stoddard, “SDO.” Dr. Stoddard stated:
“While filling out the paperwork on the 13th, I asked her if there was anything that
caused her back to get so much worse that she suddenly required surgery. She
1

This report was also signed by Dr. Wittenberg and, therefore, qualifies as competent medical opinion evidence
because his signature demonstrates the addendum was prepared by a “physician” for purposes of the Federal
Employees’ Compensation Act. 5 U.S.C. § 8101(2). But cf D.D., 57 ECAB 734 (2006) (medical reports lacking
proper identification cannot be considered as probative evidence in support of a claim).

2

said that while at home she sneezed and the action was enough to aggravate the
condition to the point she had to go into her [physician] to seek relief.”
In a March 3, 2009 note, appellant described her history of injury, her employment duties
and explained how they caused her condition. She stated:
“I work in what the USPS calls SWYB (Scan where you band)…. There are
rollers that we have to load big orange sacks of mail onto. They weigh up to
70 lbs in weight. Once they are loaded onto the rollers they are scanned by the
Clerks. WE the Mail Handlers then have to push them down the rollers to the
appropriate BMC’s that they need to be put into. Then we pick the sacks up and
place them into the BMC’s. This is done from the time we come into work until
the time we leave most of the time.”
Appellant submitted notes, dated March 13 and April 3, 2009, in which Dr. Wittenberg
reported she could return to full-time light-duty work and provided work restrictions.
By letter dated March 20, 2009, the employing establishment contacted Dr. Wittenberg
concerning his January 13, 2009 report seeking an opinion concerning whether appellant’s
condition was solely due to her workload.
On March 21, 2009 appellant described her history of injury and the employment tasks
she performed. She stated:
“What finally made me go to the Dr.s was that the lower back was bothering me
more than usual…. I noticed this on the night of 12-25-09 into the early morning
of 12-26-09
“Then on 12-28-08 I sneezed and when I did I almost fell to my knees. The pain
was excruciating. It was then even hard to walk at all. I didn’t know what to do
and really what it was.”
By decision dated April 1, 2009, the Office denied the claim because the evidence of
record did not demonstrate that appellant’s alleged condition was caused by her employment
duties.
Appellant submitted unsigned hospital records that diagnosed sciatica.
By handwritten note, faxed to the employing establishment on April 2, 2009,
Dr. Wittenberg stated that, while appellant’s work history contributed to her lower back pain, it
was not the “primary” cause. He stated that she has a history of lower back pain, but not left
lower extremity pain. Dr. Wittenberg stated that appellant’s lower back condition began in
August 2008 but “worsened” after a “sneezing” incident at home on December 28, 2008.
Appellant submitted notes, dated April 8, 2009, in which Dr. Wittenberg reported she
could return to full-time light-duty work and provided work restrictions.

3

On April 10, 2009 Dr. Kahen presented findings on examination and diagnosed “disc
bulging” at the “L5/S1” vertebrae and “mild diffuse bulging of the L3/4 disc.”
Appellant continued to submit progress notes, dated from April 8 through May 12, 2009,
signed by Dr. Wittenberg.
On April 29, 2009 appellant, through her attorney, requested an oral hearing.
During a hearing conducted on August 13, 2009, at which appellant and her attorney
were present, she offered testimony concerning her history of injury and course of treatment.
By decision dated November 25, 2009, the Office affirmed its April 1, 2009 decision
because the medical evidence of record did not demonstrate that appellant’s condition was
caused by the accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under the Act2 has the burden of proof to establish the
essential elements of her claim by the weight of the evidence,3 including that she sustained an
injury in the performance of duty and that any specific condition or disability for work for which
she claims compensation is causally related to that employment injury.4 As part of her burden,
the employee must submit rationalized medical opinion evidence based on a complete factual
and medical background showing causal relationship.5 The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested and the medical rationale expressed in support of the physician’s opinion.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.
ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that
employment factors caused a medically diagnosed condition.
Appellant submitted reports from Drs. Kahen and Wittenberg. The reports signed by
Dr. Kahen have little probative value regarding the issue of causal relationship because they lack
an opinion that explains how the accepted employment factors caused the medically diagnosed
condition.8 Although he diagnosed “disc bulging” at the “L5/S1” vertebrae and “mild diffuse
bulging” of the “L3/4 disc,” he did not offer any medical explanation regarding causal
relationship as to how any of these conditions were caused by the accepted employment factors.
Dr. Wittenberg stated that appellant’s “… back condition is likely due to her workload.”
However, use of the word “likely” indicates that his opinion is speculative and, therefore, of
limited probative value.9 Moreover, the value of Dr. Wittenberg’s opinion on causal relationship
is significantly undermined by the lack of history, both medical and employment, related in his
reports. He noted that appellant had previously experienced back complaints, but he did not
offer any detail regarding the development of her back condition. Also while Dr. Wittenberg
opined that her employment duties contributed to her current condition, he did not provide a
detailed description of her employment duties and how long she had performed these duties.
Without adequate history, he was unable to provide a rationalized medical opinion which
effectively described how her low back disc conditions were caused by her employment duties.
Consequently, this evidence does not establish the required causal relationship.
Appellant also submitted a report from a nurse. 5 U.S.C. § 8101(2) of the Act provides
that the term “physician” includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by State law. As nurses, physician’s assistants, physical and occupational therapists are
not “physicians” as defined by the Act, their opinions regarding diagnosis and causal relationship
are of no probative medical value.10
An award of compensation may not be based on surmise, conjecture or speculation.11
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
8

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value).
9

Id.

10

See Roy L. Humphrey, supra note 7 at 238 (2005).

11

Edgar G. Maiscott, 4 ECAB 558 (1952).

5

establish causal relationship.12 The fact that a condition manifests itself or worsens during a
period of employment13 or that work activities produce symptoms revelatory of an underlying
condition14 does not raise an inference of causal relationship between a claimed condition and
accepted employment factors.
Because appellant has not submitted medical opinion evidence that explains how her
employment duties caused or aggravated a firmly diagnosed medical condition, the Board finds
that she has not established the essential element of causal relationship.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty, causally related to her employment.
ORDER
IT IS HEREBY ORDERED THAT the November 25, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

13

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

14

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155,157 (1960).

6

